Citation Nr: 1208083	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-11 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an increased rating for sinusitis, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a back disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for left leg neuritis, secondary to the Veteran's back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980, with additional Reserve/Guard service indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and the RO in Chicago, Illinois.  The Veteran has since moved to the jurisdiction of the Roanoke RO.

This case was remanded in April 2011 in order to afford her a hearing before the Board.  Such has been provided and the case has been returned for further appellate review.

In December 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of service connection for hypothyroidism and an increased rating for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 14, 2011, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran asked on the record for a withdrawal of the appeal concerning entitlement to a rating in excess of 30 percent for sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of entitlement to a rating in excess of 30 percent for sinusitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2011).  During her Board hearing in December 2011, the Veteran withdrew her appeal concerning entitlement to a rating in excess of 30 percent for sinusitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 30 percent for sinusitis is dismissed.


REMAND

With respect to the hypothyroidism claim, this was denied by the RO in January 2008.  The Veteran promptly filed a notice of disagreement (NOD) the next month.  No statement of the case (SOC) was ever issued in response to that NOD.  

When a veteran has filed an NOD and there is no SOC on file for the issue(s) identified in the NOD, the Board must remand, not refer, the issue(s) to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet.App 238 (1999).  

Thus, while the Veteran included the issue of hypothyroidism on her substantive appeal, it was not then ready to be perfected, as an SOC had not yet been issued.  Such must be accomplished on remand.  

Turning to the lumbar spine claim, the Board notes that the Veteran was service-connected at a 10 percent initial rating for left lower extremity neuritis in a May 2009 rating decision.  The neuritis was considered as secondary to the Veteran's back disability.  Thus, as the rating criteria contemplates neuralgic impairment as part and parcel of a spine disability, such disability will be considered as part of the Veteran's claim for an increased rating for her back disability.  38 C.F.R. § 5237 (2011).

The Board notes that the RO associated additional VA records with the claims file in April 2009, after the March 2009 statement of the case.  These records indicate treatment for  back disability.  However, there is no supplemental statement of the case prior to the April 2011 Board decision.  The RO/AMC must consider all relevant evidence of record after the March 2009 statement of the case in their readjudication.

Additionally, the Veteran indicated in her Board testimony that she had VA treatment (at the Knoxville CBOC) for her claimed disabilities within the previous year.  VA records dating to April 2009 have been associated with the claims file.  Thus, the Board must associate additional records of treatment since that time with the claims file.

Further regarding the spine claim, a December 2010 statement from the Veteran's representative alleges that the most recent spine examination was insufficient to rate the Veteran's disability.  The Board notes in this regard that the most recent spine examination was conducted in June 2008.  Additionally, an RO note in the file indicates that the Veteran should be afforded an additional examination in March 2010 as her disability was not stable.  Thus, the Board finds that the Veteran should be afforded an additional VA examination to determine her current level of disability with regards to her back.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any medical records from the Knoxville CBOC, not already associated with the claims file.

2.  Undertake all appropriate steps to issue the Veteran an SOC addressing the claim of service connection for hypothyroidism.  The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination. Also, the Veteran should be afforded an appropriate time period to respond. 

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.

3.  The Veteran should be afforded a VA spine examination to determine the current severity of her degenerative disc disease of the lumbosacral spine and left lower extremity radiculopathy.  The claims file should be provided to and be reviewed by the examiner. All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should provide range of motion in degrees, to include the degree at which pain begins.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should describe any neurological symptoms associated with the back disability.  The examiner should also comment concerning whether the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician.  If so, the number of such episodes should be noted. 

4.  Thereafter, the claim(s) should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


